Citation Nr: 1223637	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee degenerative joint disease (arthritis), currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran has verified active duty service from October 1979 to October 1982.  His DD form 214 indicates that there is active service prior to October 1979 that remains unverified.

This appeal comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a Board hearing in March 2010 at the RO.  The transcript is of record.  

The Board denied ratings in excess of 10 percent for lumbar strain and left knee degenerative joint disease in a June 2010 decision.  The issue of entitlement to a total rating based on unemployability due to service-connected disability was remanded for further development.

The Veteran appealed the denials of the claims for increased ratings to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in December 2011, the Court vacated the Board's decision and remanded the appeal for further proceedings consistent with its decision.

Following review of the record, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with service-connected low back and left knee disorders are more severely disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.  It is maintained that the degree of functional loss occasioned by pain results in more severe disability, and that this has not been adequately considered in the ratings of the service-connected low back and left knee.

The Veteran testified at personal hearing in March 2010 that he continued to receive treatment for his back and left knee at the Memphis VA Medical Center.  The Board observes that the most recent records date through September 2009.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from October 2009 should be requested from the Memphis VA facility and associated with the claims folder.  Such records are necessary to evaluate longitudinal left knee and low back symptomatology and their effects over the course of the appeal.

In the Memorandum Decision, the Court determined that the Board provided inadequate reasons and bases concerning the Veteran's lay statements regarding the pain caused by his back disorder and the instability of his left knee, and the effect of these symptoms on his functionality.  Specifically, the Court noted that "the Board failed to conduct any meaningful analysis regarding the competency and credibility of the appellant's lay testimony [regarding back pain and knee instability]."  

The Board finds that additional examination is warranted in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and request that he provide authorization identifying the names and addresses of all providers, to include any others within the VA system, who have treated him for left knee and low back disabilities since 2005.  After securing the necessary releases, if indicated, request this information and associate it with the claims folder, if not already of record.

2.  Schedule the Veteran for a VA orthopedic examination to determine the status of service-connected left knee and low back disabilities.  The claims folder must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported.  The examiner should provide ranges of motion for the Veteran's service-connected left knee and low back.  It is important that the examiner specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  The examiner should determine whether there is any left knee instability, and if not, that determination should be reconciled with the Veteran's allegations of instability.  

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


